El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*526Presentada para su inscripción en el Registro de la Pro-piedad de Caguas- la escritura No. 127, de compraventa de finca urbana, otorgada por Juan Marcano y Santiago a favor de Julio Marcano y Santiago; el registrador la inscribió pero “con los defectos subsanables de no acreditarse el carácter de apoderado que ostenta Don Juan Marcano y Santiago; y de que apareciendo del registro que dicho vendedor hubo la casa por edificación, se expresa en este documento que la adquirió por compra a Juana Santiago viuda de Torres.”
El vendedor Juan Marcano admite la existencia del primer defecto, pero no la del segundo, y, a fin de obtener una resolución final sobre tal extremo,, interpuso el presente re-curso gubernativo.
Alega el recurrente “que a la misma hora y en el mismo día que fué presentada la copia de la escritura de compra-venta que motiva este recurso, se presentó también copia de la escritura de fecha 20 de abril de 1914 otorgada por el recu-rrente ante el Notario Mena, por la cual se hizo constar, que la casa que se enajena por la antes dicha escritura de com-praventa fué construida por el recurrente.” T sostiene que dicha escritura de edificación implica un verdadero acto de rectificación de la escritura de compraventa y que, por tanto, el registrador debió inscribir la escritura de compraventa sin el defecto apuntado.
La anterior alegación hecha en el escrito no jurado inter-poniendo el recurso, no tiene comprobación alguna en el ex-pediente. El recurrente sólo elevó a esta Corte Suprema la escritura de compraventa. En la nota de presentación de la misma, no se hace referencia a ningún otro documento, ni tampoco en la nota de inscripción.
Siendo esto así, es bien claro .que no tenemos base para entrar a estudiar y a resolver la cuestión planteada por el apelante. Queda enteramente en pie el hecho consignado por el registrador, esto es, que del registro aparece que la casa la hubo el vendedor por edificación, y de la escritura presen-tada, por compra. Tal contradicción constituye un defecto *527susceptible de ser subsanado y el registrador cumplió con su deber al consignarlo así en su nota.
Debe declararse sin lugar el recurso y confirmarse la nota recurrida, en la parte en que lo lia sido.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.